Exhibit 10.2

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of this 31st day of July, 2019, by and between
Silicon Valley Bank (“Bank”) and KERYX BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”).

 

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 18, 2018 (as may be amended, modified, restated, replaced or
supplemented from time to time, the “Loan Agreement”).  Bank has extended credit
to Borrower for the purposes permitted in the Loan Agreement.

B.Borrower previously entered into a certain Agreement and Plan of Merger dated
June 28, 2018 by and among Borrower, Akebia Therapeutics, Inc. (“Akebia”), and
Alpha Therapeutics Merger Sub, Inc., as amended on October 1, 2018, pursuant to
which Borrower became a wholly owned subsidiary of Akebia (the “Acquisition”).  

C.As a condition to Bank’s consent to the Acquisition, Akebia agreed to become a
co-obligor of the Obligations under the Loan Agreement, and to pledge collateral
to secure Akebia’s Obligations to Bank.

D.In connection therewith, Borrower has requested that Bank (i) waive certain
Events of Default that have occurred prior to the date hereof, and (ii) amend
the Loan Agreement to make other certain revisions to the Loan Agreement, as
more fully set forth herein.

E.Bank has agreed to waive certain Events of Default and to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 4.2 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“4.2.         Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement),
assuming that Bank has filed a financing statement with the Secretary of State
for the State of Delaware.  If Borrower shall acquire a commercial tort claim
with a value in excess of [**] Dollars ($[**]), Borrower shall promptly notify
Bank in a writing signed by Borrower of the general details thereof and,

ny-1496910



--------------------------------------------------------------------------------

 

upon Bank’s request, grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.”

 

2.2Section 5.9 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“5.9Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all “required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed [**] Dollars ($[**]).

 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
if such contested amount is in excess of [**] Dollars ($[**]), notify Bank in
writing of the commencement of, and any material development in, the
proceedings, and (ii) post bonds or take any other steps required to prevent the
Governmental Authority levying such contested taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of [**] Dollars ($[**]).  Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.”

2.3Section 6.1(a) of the Loan Agreement is hereby deleted in its entirety and
the following is substituted in its place:

“(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so maintain or
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations, provided that any Subsidiary may merge or
consolidate in accordance with Section 7.3 hereof, or liquidate or dissolve
provided that in connection with such dissolution or liquidation all assets and
property of any such Subsidiary shall be transferred to Borrower, Akebia or
another Subsidiary.  Borrower shall comply, and shall have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could reasonably be expected to have a material adverse
effect on Borrower’s business taken as a whole.”

2.4Section 6.2(c) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in its place:

“(c)          within [**] a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such quarter, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank may reasonably
request, including, without limitation, a statement that [**];”

 

-2-



--------------------------------------------------------------------------------

 

2.5Section 6.2(d) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in its place:

“(d)          at least annually, as soon as available, but no later than [**]
following approval by the Board, and within [**] following approval by the Board
of any amendments thereto, annual operating budgets in a form of presentation
reasonably acceptable to Bank;”

 

2.6Sections 6.2(g) and 6.2(h) of the Loan Agreement are hereby deleted in their
entirety and the following is inserted in their place:

“(g)          a prompt report of any legal actions pending or threatened in
writing against Borrower or any of its Subsidiaries that could reasonably be
expected to result in damages or costs to Borrower or any of its Subsidiaries
of, individually or in the aggregate, [**] Dollars ($[**]) or more;

 

(h)          prompt written notice of any changes to the beneficial ownership
information set out in Section 14 of the Perfection Certificate.  Borrower
understands and acknowledges that Bank relies on such true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers; and

 

(i)          promptly, from time to time, such other information regarding
Borrower or compliance with the terms of any Loan Documents as reasonably
requested by Bank.”

 

2.7Section 6.3(a) of the Loan Agreement is hereby amended by deleting the first
sentence thereof and inserting the following in its place:

“Borrower shall deliver to Bank the reports and schedules of collections and
other financial information, as provided in Section 6.2, on forms acceptable to
Bank; provided, however, that Borrower’s failure to execute and deliver the same
shall not affect or limit Bank’s Lien and other rights in all of Borrower’s
Accounts, nor shall Bank’s failure to advance or lend against a specific Account
affect or limit Bank’s Lien and other rights therein.”

 

2.8Section 6.3(b) of the Loan Agreement is hereby amended by deleting the first
sentence thereof and inserting the following in its place:

“Borrower shall promptly (and in any event no later than at the time of the next
Compliance Certificate delivered pursuant to Section 6.2(c)) notify Bank of all
disputes or claims relating to Accounts involving [**] Dollars ($[**]) or more
individually and in the aggregate.”

2.9Section 6.3(e) of the Loan Agreement is hereby deleted in its entirety and
inserting the following in its place:

“(e)          Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower with a
value, individually or in the aggregate, in excess of [**] Dollars ($[**]),
Borrower shall promptly (and in any event no later than at the time of the next
Compliance Certificate delivered pursuant to Section 6.2(c)) (i) determine the
reason for such return, (ii) issue a credit memorandum to the Account Debtor in
the appropriate amount, and (iii) provide a copy of such credit memorandum to
Bank, upon request from Bank. In the event any attempted return occurs after the
occurrence and during the continuance of any Event of Default, Borrower shall
hold the returned Inventory in trust for Bank, and immediately notify Bank of
the return of the Inventory.”

-3-



--------------------------------------------------------------------------------

 

 

2.10Section 6.4 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“6.4          Remittance of Proceeds.  Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of [**] Dollars ($[**] (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral with any of Borrower’s other funds or property (other
than any proceeds of the sale of worn out or obsolete Equipment referred to in
the immediately preceding sentence), but will hold such proceeds separate and
apart from such other funds and property and in an express trust for
Bank.  Nothing in this Section 6.4 limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.

 

2.11Section 6.8(a) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in its place:

“(a)          After the expiration of the Transition Period, maintain all of its
and all of its Subsidiaries’ operating and depository accounts,
securities/investment accounts, and the Cash Collateral Account with Bank and
Bank’s Affiliates.  Notwithstanding the foregoing, Borrower shall be permitted
to maintain  deposit accounts at [**].   Any Guarantor (other than Akebia) shall
maintain all depository, operating and securities/investment accounts with Bank
and Bank’s Affiliates.”

2.12Section 6.9(b) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in its place:

“(b)          Minimum Revenue.  Achieve minimum revenue [**], and measured on a
[**] set forth in the chart below, as determined by Bank, of at least the
following amounts:

[**]

Minimum Revenue

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

-4-



--------------------------------------------------------------------------------

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

With respect to each period ending after [**], the levels of minimum revenue
shall be mutually agreed upon between Borrower and Bank based upon Borrower’s
Board-approved operating plan and financial projections acceptable to Bank.
Borrower’s failure to either (1) agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before [**], to any such
covenant levels proposed by Bank with respect to the calendar year ending [**],
or (2) notwithstanding Section 6.2(f) of this Agreement, deliver to Bank, on or
before the earlier to occur of (i) [**] or (ii) approval by the Board,
Borrower’s budgets, sales projections, operating plans and other financial
information of Borrower that Bank deems relevant, including, without limitation,
Borrower’s Board-approved operating budgets, projections and plans, with respect
to the calendar year ending [**] for which there shall be no grace or cure
period.”

2.13Section 6.9 of the Loan Agreement is hereby amended by inserting the
following as new subsection (c):

“(c)          Minimum Asset Management Balance,  From and after [**], maintain
at all times an aggregate balance of at least [**] Dollars ($[**]) (the “Minimum
Threshold”) in one or more asset management accounts at Bank or Bank’s Affiliate
(collectively, the “Asset Management Accounts”).  [**]. 

 

2.14Section 7.1 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers [**].”

 

2.15The first paragraph of Section 7.2 of the Loan Agreement is hereby deleted
in its entirety and the following is inserted in its place:

“(a) Except as expressly permitted in Section 7.3 below, engage in or permit any
of its Subsidiaries to engage in any business other than the businesses
currently engaged in by Borrower and such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; (c) [**]; or (d) except
as expressly permitted in Section 7.3 below, permit or suffer the consummation
of any Change in Control.”

 

2.16Section 7.3 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division).  A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower or Akebia.”

 

-5-



--------------------------------------------------------------------------------

 

2.17Section 8.7 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“8.7          Judgments; Penalties.  One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least [**] Dollars ($[**] shall be rendered against
Borrower and/or Akebia, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);”

 

2.18Section 8.10 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“8.10          Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, or 8.11 of
this Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor; or”

 

2.19Section 10 (Notices).   The Loan Agreement shall be amended by deleting the
following text, appearing in Section 10 thereof:

“with a copy to:

Riemer & Braunstein LLP

One Center Plaza

Boston, Massachusetts 02108

Attn:  David A. Ephraim, Esquire

Fax: (617) 880-3456

Email: DEphraim@riemerlaw.com”

and inserting in lieu thereof the following:

“with a copy to:

Morrison & Foerster LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 02116

 

Attn:

David A. Ephraim, Esquire

 

Email:

DEphraim@mofo.com”

 

2.20Section 13.1 (Definitions).  Section 13.1 of the Loan Agreement shall be
amended by inserting the following terms and their respective definitions in the
appropriate alphabetical order:

““Akebia” is Akebia Therapeutics, Inc., a Delaware corporation.

 

““Akebia Guaranty” is that certain Unconditional Guaranty to be dated on or
within five (5) Business Days of the First Amendment Effective Date, executed by
Akebia in favor of Bank.”

 

-6-



--------------------------------------------------------------------------------

 

““Akebia Security Agreement” is that certain Security Agreement to be dated on
or within five (5) Business Days of the First Amendment Effective Date by Akebia
in favor of Bank.”

 

““Division” means, in reference to any Person which is an entity, the division
of such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.”

““First Amendment Effective Date” is July 31, 2019.”

 

2.21Section 13.1 (Definitions).  

(a)Section 13.1 of the Loan Agreement shall be amended by deleting the following
defined terms and its corresponding definitions and inserting the following in
their place:

““Guarantor” is any Person providing a Guaranty in favor of Bank, including
without limitation, Akebia.”

““Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Akebia Guaranty, the Akebia Security Agreement, any Bank Services Agreement, any
subordination agreement, any Control Agreement, any landlord consent, and bailee
waiver, any note, or notes or guaranties executed by Borrower or any Guarantor,
and any other present or future agreement by Borrower and/or any Guarantor with
or for the benefit of Bank, all as amended, restated, or otherwise modified.”

 

2.22Compliance Certificate.  The Compliance Certificate attached to the Loan
Agreement as Exhibit B is hereby deleted in its entirety and the Compliance
Certificate attached hereto as Exhibit B is inserted in its place.

2.23Perfection Certificates.  From and after the date of this Agreement, the
definition of “Perfection Certificate” in the Loan Agreement shall be deemed to
mean, collectively, the Perfection Certificate executed and delivered by
Borrower in connection with this Agreement, a copy of which is attached hereto
as Exhibit A and the Perfection Certificate to be delivered by Guarantor within
five (5) Business Days following the First Amendment Effective Date pursuant to
the Akebia Security Agreement, each as applicable.  The references to the
“Effective Date” in clause (b) of the definition of Permitted Indebtedness,
clause (a) of the definition of Permitted Liens and clause (a) of the definition
of Permitted Investments shall be amended to July 31, 2019.”

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

-7-



--------------------------------------------------------------------------------

 

4.Acknowledgement of Default; Waivers.  Borrower acknowledges that it is
currently in default under the Loan Agreement as a result of its failure to
comply with certain requirements of the Loan Agreement as set forth in the
attached Schedule A (collectively, the “Stated Events of Default”). Borrower
acknowledges and agrees that, as a result of the Stated Events of Default, Bank
has the right to declare all Obligations due and payable in full and to pursue
its rights and remedies pursuant to the Loan Agreement, applicable law, or
otherwise. Notwithstanding the foregoing, subject to the satisfaction of the
Conditions Precedent set forth below, Bank hereby waives the Stated Events of
Default. The foregoing in a one-time waiver related solely to the Stated Events
of Default, and is not intended to be, shall not be construed as, a waiver of
any other default or Event of Default, or an agreement to do so in the future.

5.Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

5.1Immediately after giving effect to this Agreement (a) except as disclosed in
the Perfection Certificate, the representations and warranties contained in the
Loan Documents are true, accurate and complete in all material respects as of
the date hereof (except to the extent such representations and warranties relate
to an earlier date, in which case they are true and correct as of such date),
and (b) no Event of Default has occurred (other than the Stated Events of
Default) and is continuing;

5.2Borrower has the power and due authority to execute and deliver this
Agreement; and

5.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect.

6.Waiver of Claims; No Defenses of Borrower.  Borrower hereby acknowledges and
agrees that it has no offsets, defenses, causes of action, suits, damages,
claims, or counterclaims against Bank, or Bank’s officers, directors, employees,
attorneys, representatives, predecessors, successors, and assigns (collectively,
the “Bank Released Parties”) with respect to the Obligations, the Loan
Documents, the Collateral, any contracts, promises, commitments or other
agreements to provide, to arrange for, or to obtain loans or other financial
accommodations to or for Borrower, or otherwise, and that if Borrower now has,
or ever did have, any offsets, defenses, causes of action, suits, damages,
claims, or counterclaims against one or more of the Bank Released Parties,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Amendment
(collectively, the “Released Claims”), all of them are hereby expressly WAIVED,
and Borrower hereby RELEASES the Bank Released Parties from any liability
therefor. Borrower hereby irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any suit, action, arbitration or proceeding of any kind, in any court
or before any tribunal or arbiter or arbitration panel, against any Bank
Released Party as to any Released Claim.

7.Integration.  This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

8.Prior Agreement.  The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect.  This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents.  In the event of
any conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

9.Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

-8-



--------------------------------------------------------------------------------

 

10.Effectiveness.  This Agreement shall be deemed effective upon the
satisfaction of each of the following, as determined by Bank in its sole
discretion:

10.1the due execution and delivery to Bank of this Agreement by Borrower;

10.2Bank shall have received a new Perfection Certificate executed by Borrower
in a form and substance acceptable to Bank in all respects;

10.3Bank shall have received confirmation that Borrower has deposited at least
[**] Dollars ($[**]) into an asset management account or deposit account at Bank
or Bank’s Affiliate; and

10.4[**].  

11.Conditions Subsequent.  Within five (5) Business Days following the First
Amendment Effective Date, Borrower shall deliver each of the following to Bank:

11.1Akebia’s duly executed acknowledgement page to this Agreement;

11.2an Unconditional Guaranty executed by Akebia in a form and substance
acceptable to Bank in all respects;

11.3a Security Agreement executed by Akebia in a form and substance acceptable
to Bank in all respects;

11.4a Perfection Certificate executed by Akebia in a form and substance
acceptable to Bank in all respects.

Borrower’s failure to deliver any of the documents listed in Sections 11.1-11.4
above within five (5) Business Days following the First Amendment Effective Date
shall constitute an Event of Default under the Loan Agreement without grace or
cure period.

12.Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

[Signature page follows.]

 

-9-



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

Silicon Valley Bank

 

 

 

 

 

KERYX BIOPHARMACEUTICALS, INC.

 

 

 

By:  

/s/ Clark Hayes

 

By:  

/s/ Jason A. Amello

Name:

Clark Hayes

 

Name:

Jason A. Amello

Title:

Managing Director

 

Title:

CFO

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

GUARANTOR

 

Akebia Therapeutics, Inc.

 

By:  

/s/ Jason A. Amello

 

 

 

Name:

Jason A. Amello

 

 

 

Title:

CFO

 

 

 

 

